Citation Nr: 0104402	
Decision Date: 02/13/01    Archive Date: 02/20/01	

DOCKET NO.  99-11 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the knees.  

2.  Entitlement to service connection for bilateral hearing 
loss, residuals of a right shoulder injury, a left shoulder 
disability, a cervical spine disability, a low back 
disability, a right ankle disability, a left ankle 
disability, and peripheral neuropathy as a result of exposure 
to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had verified active duty from September 1968 to 
August 1974.  He had active duty for training from September 
1978 to September 1979 to attend a nursing course.  The 
veteran has also reported service with the reserves from 
December 1974 to April 1989. 

By rating action dated in May 1989 the Department of Veterans 
Affairs (VA) denied entitlement to service connection for 
degenerative joint disease of the veteran's knees.  He was 
duly notified of the decision, and did not submit an appeal.  
In November 1998 he submitted additional information for the 
purpose of reopening his claim.  He also claimed service 
connection for hearing loss, a right shoulder disability, a 
left shoulder disability, a cervical spine disability, a low 
back disability, a right ankle disability, a left ankle 
disability, and peripheral neuropathy due to Agent Orange 
exposure in service.  In a March 1999 rating action the VA 
held that new and material evidence had not been submitted to 
reopen the claim of service connection for degenerative joint 
disease of the knees.  The regional office also denied 
entitlement to service connection for the other claimed 
conditions.  The veteran appealed from those decisions.  In 
June 1999 the veteran testified at a hearing at the regional 
office before a hearing officer.  The case is now before the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

In an April 1996 rating action service connection was granted 
for post-traumatic stress disorder and it was rated 30 
percent disabling, effective from September 12, 1991.  The 
evaluation for the condition was later increased to 
100 percent effective from November 21, 1988.  


REMAND

The veteran's service medical records reflect that in late 
1969 he sustained a right sternoclavicular dislocation.  In 
January 1970 he fell and later complained of pain involving 
his low back and hips.  In April 1970 he complained of a 
swollen right ankle.  In December 1970 contusions of the neck 
and right leg were reported.  In January 1971 he was seen 
after twisting his right knee.  In January 1973 he slipped 
and fell on the ice and complained of low back pain.  The 
impression was an acute sprain.  In February 1973 the 
impression was sprain of the sacroiliac joint.  In June 1973 
he was seen after slamming his left knee into a wall.  The 
impression was muscle strain.  In June 1974 he slipped in a 
hole and twisted his right ankle.  The impression was right 
ankle sprain.  

The veteran's initial claim for VA disability benefits was 
submitted in November 1988.  Among other things, he claimed 
service connection for arthritis secondary to a parachuting 
accident.  

The veteran was afforded a VA examination in January 1989.  
His complaints included pain involving the neck, left 
shoulder, low back, knees, and right ankle.  The physical 
examination was essentially normal.  An X-ray study of the 
knees was reported to be normal.  Diagnoses were made of a 
cervical spine condition and minimal degenerative joint 
disease of both knees.  

The veteran was hospitalized at a VA medical center from 
September to December 1990, primarily for post-traumatic 
stress disorder.  The diagnoses also included arthritic pain.  

During the June 1999 regional office hearing, the veteran 
testified that he sustained injuries to his shoulders, 
cervical spine, low back and ankles during service.  The 
veteran maintained that some of the injuries may have 
resulted from parachute jumps during service.  The veteran 
related that he had been going to the VA Medical Center at 
Leavenworth for treatment since February 1992.  

The VA has a duty to assist a veteran with regard to his 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096-98 (2000) (to be codified at 38 
U.S.C. §§ 5103 and 5103(A).  This includes obtaining records 
of relevant medical treatment, providing a medical 
examination, and obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  On the basis of the present record, the Board is of 
the opinion that additional information would be desirable, 
and the case is REMANDED for the following action:  

1.  The regional office should contact 
the service department and ask that the 
service department verify the veteran's 
reported service with the reserves from 
1974 to 1989 and provide copies of all 
service medical records pertaining to 
that service.  All such records obtained 
should be associated with the claims 
file. 

2.  The regional office should also 
contact the VA Medical Center 
Leavenworth, and ask that that facility 
provide copies of all inpatient and 
outpatient treatment records of the 
veteran since February 1992.  Any such 
records obtained should be included with 
the claims file.  

3.  The veteran should then be afforded 
special audiological, orthopedic and 
neurological examinations in order to 
determine the current nature and extent 
of any knee disability, hearing loss, 
right shoulder disability, left shoulder 
disability, cervical spine disability, 
low back disability, right ankle 
disability, left ankle disability, or 
peripheral neuropathy.  All indicated 
special studies should be conducted.  To 
the extent possible, the audiologist 
should express an opinion as to whether 
any hearing loss resulted from acoustic 
trauma during the veteran's service.  The 
orthopedic examiner should also express 
an opinion as to whether any orthopedic 
disability found is related to the 
injuries sustained during service and/or 
parachute jumps.  The claims file is to 
be made available to the examiners for 
review.  

4.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination regarding any of the 
matters on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



